UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 2, 2010 Date of Report (Date of earliest event reported) WSFS Financial Corporation (Exact name of registrant as specified in its charter) Delaware 0-16668 22-2866913 (State or other jurisdiction of incorporation) (SEC Commission File Number) (IRS Employer Identification Number) 500 Delaware Avenue, Wilmington, Delaware (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (302) 792-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act INFORMATION TO BE INCLUDED IN THE REPORT Section 1 – Registrant’s Business and Operations Item 1.01Entry Into a Material Definitive Agreement. On August 2, 2010, WSFS Financial Corporation (the “Company”) and its wholly-owned subsidiary, Wilmington Savings Fund Society, FSB (the “Bank”), entered into an underwriting agreement (the “Underwriting Agreement”) with Sandler O’Neill & Partners, L.P., as representative of the underwriters named therein (the “Underwriters”), to issue and sell 1,200,000 shares of the Company’s common stock, par value $.01 per share (“Common Stock”), at a public offering price of $36.50 per share in an underwritten public offering (the “Offering”).As part of the Offering, the Company granted the underwriter a 30-day option to purchase up to an additional 170,000 shares of Common Stock to cover over-allotments, if any. The Underwriting Agreement contains customary representations, warranties and covenants among the parties as of the date of entering into such Underwriting Agreement.These representations, warranties and covenants are not factual information to investors about the Company or the Bank.A copy of the Underwriting Agreement is filed as Exhibit 1.1 to this Current Report on Form 8-K and is incorporated herein by reference.This description of the material terms of the Underwriting Agreement is qualified in its entirety by reference to such exhibit. Pursuant to the Underwriting Agreement, directors and executive officers of the Company and Bank entered into agreements in substantially the form included as an exhibit to the Underwriting Agreement providing for a 90-day “lock-up” period with respect to sales of specified securities, subject to certain exceptions. The shares of Common Stock were registered under the Securities Act of 1933, as amended, pursuant to a shelf registration statement on Form S-3 (Registration No. 333-167404) declared effective by the Securities and Exchange Commission on July 23, 2010 (the “Registration Statement”).The offer and sale of the Shares are described in the Company’s prospectus, constituting a part of the Registration Statement, as supplemented by a final prospectus supplement dated August 2, 2010. Section 8 – Other Events Item 8.01Other Events. On August 3, 2010, the Company issued a press release announcing the pricing of the public offering, a copy of which is included as Exhibit 99.1 to this Current Report on Form 8-K. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits. 1.1Underwriting Agreement 5.1Opinion of Malizia Spidi & Fisch, PC 23.1Consent of Malizia Spidi & Fisch, PC (included in Exhibit 5.1) 99.1Press Release Dated August 3, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. WSFS FINANCIAL CORPORATION Date: August 2, 2010 By: /s/ Stephen A. Fowle Stephen A. Fowle Executive Vice President and Chief Financial Officer
